Willson, Judge.
We are unable to perceive the soundness of the objections urged by counsel for the defendant to the charge of the court. Instructions as to the law governing where a difficulty has been provoked by the defendant were demanded by the evidence. Upon this phase of the case the law is correctly expressed in the charge of the court without unnecessary repetition and without giving to it undue prominence. That certain words in the charge were underscored is an objection which seems to us to be hypercritical and without merit. The purpose of the underscoring is manifest, and could not have been misconstrued by the jury. That purpose was to attract the attention of the jury to the intent with which the defendant provoked the difficulty, if he did provoke it, and the law as controlled by such intent. It was favorable to the defendant in this respect. In all respects we think the charge of the court as to the issues submitted by it is full, correct, and sufficient.
But we are of the opinion that the evidence required an instruction as to the law in case of an abandonment of the difficulty by the defendant. Such instruction was requested by counsel for defendant and was refused. In this refusal we think the court erred. There is evidence in the record tending to show that the defendant had in good faith abandoned the original difficulty, and the deceased and his wife, acting together, renewed, provoked, and forced the conflict which resulted fatally to the deceased.
Other errors are assigned and insisted upon by counsel for defendant, only one of which we shall discuss, as the remainder are of a character not likely to occur on another trial. Defendant offered to prove that a few days prior to the homicide the deceased had made an unprovoked, violent attack upon him with a knife, attempting to take his life. Upon objection made by the State the said proposed evidence was rejected upon the ground that it was irrelevant. We think the evidence should have been admitted. It was rendered pertinent and competent by other evidence adduced on the trial. It tended to support the theory of the defendant that the deceased was a violent and dangerous man, and provoked and pressed the difficulty which resulted in his death. It was admissible also upon the same ground of threats made by deceased, as tending to show that defendant in killing deceased acted in self-defense.
Because of the errors we have specified the judgment is reversed and the cause is remanded.

Reversed and remanded.

Hurt, J., absent.